DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 03/25/2021 were reviewed and are acceptable.
Specification
The specification filed on 03/25/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system and related control method of said fuel cell system, comprising a fuel cell, a target operating point determination unit, an operation control unit, and a failure state identification unit, wherein when a failure of an electric power consumption device is identified, the target operating point determination unit determines an operating point that satisfies a required electric power amount during a failure that is set to be smaller than the required electric power amount during the warm-up and a required heat generation amount during the failure that is set to be smaller than the required heat generation amount during the warm-up as a target operating point during the failure.
Tanaka et al. (US 2012/0107706 A1) is considered to be the closest relevant prior art to independent claims 1, 10, and 11.  Tanaka et al. discloses a fuel cell system (1) comprising a fuel cell (2), a target operating point determination unit, an operation control unit, and a failure state identification unit (collectively, controller 7; see also [0052] which describes determining if clogging occurs in the anode piping line or hydrogen pump).
However, Tanaka et al. does not disclose, teach, fairly suggest, nor render obvious the recited when a failure of an electric power consumption device is identified, the target operating point determination unit determines an operating point that satisfies a required electric power amount during a failure that is set to be smaller than the required electric power amount during the warm-up and a required heat generation amount during the failure that is set to be smaller than the required heat generation amount during the warm-up as a target operating point during the failure.  To the contrary, Tanaka et al. explicitly discloses that when clogging is determined (“B” in Fig 2, or “C” in Fig 3), the controller initiates rapid warm up by increasing electric power loss, thereby increasing the heat generated by the fuel cell (see e.g. [0043 and 0064]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards decreasing heat generation during a failure state, e.g. clogging, because doing so would prevent rapid warm up.
Imanishi et al. (US 2010/0291447 A1) is also considered to be relevant prior art to independent claims 1, 10, and 11.  Imanishi et al. discloses a fuel cell system (10) comprising a fuel cell (20), a target operating point determination unit, and an operation control unit (collectively, controller 70).  Imanishi et al. further discloses that during warm-up control, the output fuel cell voltage is deceased in order to perform rapid warm up ([0052-0053]).
However, Imanishi et al. does not disclose, teach, fairly suggest, nor render obvious the recited failure detection unit.  Furthermore, because rapid warm up is performed based upon a temperature of the fuel cell (see e.g. [0048]), there does not appear to be any reasonable basis for the skilled artisan to be directed towards performing the same control, i.e. voltage decrease, based upon a non-temperature basis, e.g. failure detection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (US 2007/0202367 A1) discloses a fuel cell system failure judgement method; 
Taniguchi (US 2014/0120382 A1) discloses a fuel cell device;
Sakai et al. (US 2019/0270392 A1) discloses a fuel cell vehicle; and
Hoshi (US 2016/0351928 A1) discloses a control method for a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/12/2022